          Case 1:20-cv-00242-RC Document 97 Filed 07/29/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


COMMONWEALTH OF VIRGINIA, et al.,                    )
                                                     )
               Plaintiffs,                           )
                                                     )        Case No. 1:20-cv-00242-RC
v.                                                   )
                                                     )
DAVID S. FERRIERO, in his official capacity          )
as Archivist of the United States,                   )
                                                     )
               Defendant,                            )
                                                     )
ALABAMA, LOUISIANA, NEBRASKA,                        )
SOUTH DAKOTA, and TENNESSEE.                         )
                                                     )
               Intervenor Defendants.                )


        NOTICE OF WITHDRAWAL OF APPEARANCE BY LAUREN MOXLEY

       Pursuant to Local Rule 83.6(b), I write to inform the Court that I, Lauren Moxley, am

withdrawing my appearance as counsel for Generation Ratify because I am leaving the law firm

of Covington & Burling LLP on August 3, 2020. Other counsel from Covington & Burling LLP

have also appeared in this action and will continue to represent Generation Ratify and other groups

as amici curiae in support of the Plaintiffs.



                /s/ Lauren Moxley                    /s/ Kate Kelly
                Lauren Moxley                         Kate Kelly
                Bar No. 1046809
                COVINGTON & BURLING                      /s/ Rosie Couture
                One CityCenter                           Rosie Couture
                850 Tenth Street, NW                     GENERATION RATIFY
                Washington, DC 20001-4956                P.O. Box 3145
                (202) 662-6000                           235 N Glebe Rd.
                                                         Arlington, VA 22201
                                                         United States
